Citation Nr: 0638857	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  99-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active service from December 1967 
to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision in which the 
RO denied the veteran service connection for PTSD.  The 
veteran's representative filed a notice of disagreement (NOD) 
on his behalf in December 1998.  The RO issued a statement of 
the case (SOC) in March 1999, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 1999.

In June 1999, the veteran and his spouse testified during a 
hearing before an RO hearing officer; a transcript of that 
hearing is of record.  

In November 2004, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional development.  After accomplishing further 
development, the RO issued a supplemental SOC (SSOC) in July 
2006, reflecting the continued denial of the veteran's claim, 
and returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy. 




3.  No service records or other credible supporting 
documentation have corroborated the occurrence of any of the 
veteran's alleged in-service stressful experiences; the 
veteran also has not provided sufficient information for VA 
to make any additional attempts to independently corroborate 
any such experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the claim for service connection for PTSD on 
appeal in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.

In a May 2004 post-rating letter, the RO notified the veteran 
and his representative of what was required to establish 
entitlement to service connection for PTSD (current diagnosis 
of PTSD and disability caused by traumatic event which 
occurred during military service) and identified the type of 
evidence needed to establish each element of the claim.  
After this letter, and subsequent other documents pertinent 
to the claim, they were afforded opportunities to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the May 2004 letter, along with AMC 
(Appeals Management Center) letters dated in December 2004 
and March 2005, collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The May 2004 letter notified the 
veteran of VA's responsibilities to notify and assist him 
concerning the claim for service connection for PTSD.  These 
letters advised that VA is required to make reasonable 
efforts to request evidence necessary to support his claim 
including VA medical records, records from a private 
physician or facility, and records from all Federal agencies.  
These letters also requested that the veteran identify, and 
provide the necessary releases for, any medical providers 
from whom he wished the RO obtain and consider as evidence.  
The December 2004 and March 2005 letters from the AMC asked 
that the veteran provide additional information regarding his 
claimed in-service stressors to assist the VA in researching 
the information provided.  The May 2004 RO letter and 
December 2004 AMC letter included requests that the veteran 
provide any evidence in his possession that pertains to his 
claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
discussed above, all four Pelegrini's content of notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, such makes sense, inasmuch as the September 1998 
rating action on appeal pre-dates the enactment of the VCAA.  
Moreover, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his service connection claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO and AMC gave the 
notice of what was required to substantiate his claim, and 
afforded the veteran and his representative opportunities to 
submit information and/or evidence pertinent to his claim.  
Following the issuance of the AMC's letters in December 2004 
and March 2005 - which substantially completed the VCAA's 
notice requirements - the veteran afforded additional 
opportunities to respond before his claim was readjudicated 
more than one year later (as reflected in the July 2006 
SSOC).   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 
C.F.R. § 20. 1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  The 
letters identified above notified the veteran of the elements 
of existence of a disability and connection between his 
military service and that disability.  Further, the RO 
notified the veteran of additional information concerning 
disability ratings and effective dates in the July 2006 SSOC.  
The Board notes that any error in the timing or form of the 
latter notice is harmless.  Id.   As the Board's decision 
herein denies service connection for PTSD, no effective date 
or rating is to be assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the service 
connection claim currently under consideration.  The RO 
obtained the veteran's service medical records, service 
personnel records, VA outpatient treatment records, and 
available records from private medical providers that the 
veteran identified as having relevant records.  In the 
December 2004 and March 2005 AMC notice letters, the veteran 
was again requested to provide specific stressor information.  
The veteran did not respond to these requests.  Pursuant to 
the Board's November 2004 remand, the AMC submitted 
information regarding specific stressors the veteran 
identified as having experienced in Vietnam to the 
U. S. Armed Services Center for Unit Records Research (CURR) 
(the U. S. Army and Joint Services Records Research Center 
(JSRRC) since January 2006).  In a March 2005 notice letter, 
the AMC advised the veteran that it was attempting to obtain 
information pertaining to his claimed stressors.  In May 
2005, CURR furnished a summary report of unit records; 
however, none of the information was sufficient to verify any 
of the veteran's alleged stressors.  In connection with his 
service connection claim, the veteran was afforded a VA 
examination in September 1998, and that examination report 
has been associated with the record.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.  In 
this case, the veteran has failed to provide sufficient 
information to facilitate any further attempts to verify his 
claimed in-service stressors.  As noted above, the RO has 
continually requested additional information regarding the 
veteran's claimed stressors, which the veteran has not to 
provided.  Thus, the Board finds that no further action in 
this regard is warranted by VA.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the service 
connection claim on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2006).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  [Parenthetically, the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD; that requirement 
has since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R.§ 4.125(a), 
which incorporates the provisions of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).]

The veteran contends that he has PTSD as a result of 
stressful events during active service.  However, having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the criteria for service 
connection for PTSD are not met. 

Service medical records are devoid of any complaint, finding, 
or diagnosis of a psychiatric disability.  A May 1985 VA 
examination report listed diagnoses of dysthymic disorder and 
substance abuse disorder.  Private treatment records dated in 
June 1997 and January 1998 list an impression of anxiety 
neurosis and showed complaints of stress and depression.  
However, competent medical evidence of record indicates that 
the veteran has a current diagnosis of PTSD.  VA treatment 
records dated in 1998 show an assessment of PTSD as well as 
substance abuse in remission and noted complaints of memory 
loss, nightmares, sleep disturbance, and irritability.  In a 
November 1998 statement, a VA social worker noted her 
impression that the veteran suffers from many symptoms of 
PTSD.  The report of a September 1998 VA examination 
specifically lists a diagnosis of PTSD and the examiner noted 
that the veteran had been exposed to numerous life-
threatening events during service.  

However, notwithstanding the current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the veteran's claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy".  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

Although some of the veteran's claimed stressful experiences 
are potentially combat-related, the Board finds no objective 
indication that the veteran saw any combat during his service 
in Vietnam.  Service personnel records verified that the 
veteran served in Vietnam from June 1969 to August 1970.  
However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that the 
appellant engaged in combat with the enemy.  See e.g., Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A record of assignments indicates his principal duty, 
initially, was as a supply clerk; however, beginning November 
24, 1969, the veteran was assigned as a security guard and 
attached to Company C of the 716th MP Battalion.  The 
veteran's 
DD Form 214 does not reflect any awards or decorations 
typically associated with combat.  While the veteran has 
received the Vietnam Campaign Medal and Vietnam Service 
Medal, there is no indication that these medals were received 
in connection with any combat action.  The Board also points 
out that no other objective indication of combat been 
provided.  In other words, combat has not been established by 
objective, competent, and factual evidence of record.  See 
VAOPGCPREC 12-99 at p. 4.  Consequently, the occurrence of 
the veteran's claimed stressors cannot be established on the 
basis of his assertions, alone.  The record must contain 
evidence that corroborates the occurrence of his alleged 
stressors.  

Regarding his assignment as a security guard, the veteran has 
claimed the multiple in-service stressors.  In a January 1998 
statement, the veteran indicated that his unit was under 
constant fire from mortar rounds during patrols of Tan So 
Nhut Air Base. The veteran further indicated that on or about 
February 5, 1970, while patrolling in Saigon on Highway One 
at approximately 7 p.m. or 8 p.m., a Vietcong soldier passed 
his jeep on a motorbike and began firing a weapon.  The 
veteran swerved the jeep into the Vietcong soldier, who fell, 
and the veteran departed without knowing whether the Vietcong 
soldier was alive or dead (as stated in a March 1998 PTSD 
questionnaire).  In addition, in a September 1998 VA 
examination report, the veteran has claimed that he was 
inside an opium den in Saigon, which was raided by South 
Vietnamese police who fired upon those inside, and the 
veteran escaped out a window; and that he also witnessed the 
death of his roommate, a fellow soldier, who overdosed.  
During a June 1999 hearing, the veteran also testified that 
he constantly saw dead bodies of American soldiers at the Air 
force base.

There is no credible evidence to establish the occurrence of 
any of the veteran's claimed in-service stressful 
experiences.  Some of the stressors that the veteran has 
reported - to include the jeep and opium den incidents as 
well as seeing dead bodies - clearly appear to either be the 
type of the anecdotal experiences that are incapable of being 
independently verified, or that generally are associated with 
wartime service.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  

VA sought to independently verify specific incidents in which 
the veteran's unit came under fire from mortar rounds during 
patrols of Tan So Nhut Air Base, and the death of his 
roommate.  In December 2004 and March 2005 letters issued by 
the AMC, VA requested that the veteran provide additional 
information concerning his claimed stressors, including 
mortar attacks while patrolling Tan So Nhut Air Base and the 
death of his roommate from a drug overdose.  The veteran did 
not respond to this request.  

Thereafter, in March 2005, VA contacted CURR (now JSRRC) to 
attempt to obtain verification of any of the veteran's 
reported stressful experiences while in Vietnam.  However, 
the May 2005 response from CURR failed to verify the 
veteran's claimed stressors.  CURR was unable to verify any 
illegal activity involving the veteran during his time in 
Vietnam.  In addition, CURR did not indicate that any mortar 
attacks were incurred at Tan So Nhut Air Base only that 
rocket fire impacted areas 1 1/2 miles west northwest of Tan So 
Nhut Air Base and two miles east of Saigon center, in June 
and July 1969, respectively.   

The veteran also has not provided sufficient details to 
warrant any additional attempts to independently verify the 
occurrence of the claimed stressful events, and has not 
provided any other objective evidence-to include statements 
from former service comrades-to establish the occurrence of 
any these claimed in-service stressful events.

In light of the foregoing evidence, the Board must conclude 
that there is no there is no verified or verifiable stressor 
to support the claim.  Simply stated, combat has not been 
established, the occurrence of none of the veteran's specific 
in-service stressful experiences has been corroborated by 
credible evidence, and the evidence provided by the veteran 
does not present any basis for further developing the record 
in this regard.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, absent any credible evidence that a 
claimed in-service stressor occurred-an essential criterion 
for establishing service connection for PTSD-that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


